DETAILED ACTION
This Office Action is in response to communications filed 8/27/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 14 recites: determining… a current context of a user, the current context of the user comprising one or more current environmental circumstances associated with the user; determining content to present to the user that is relevant to the user's current context; and dynamically injecting the determined content into a current content stream that the user is consuming. This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing the steps of determining a current context of a user…, determining content to present to a user…, and injecting/providing the content to the user.  This is something that advertisers do in advertising (e.g. determining information about a user, select an advertisement for that user based on that information, and provide that advertisement to the user).  This is something that is valuable in advertising/marketing, and not computer technology itself, and may be useful regardless of whether it is performed in the context of a computer environment or outside of computer technology. Applicant is merely taking a concept that exists outside of computer technology and attempting to apply it to a computer environment, using nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic determining of data and output of data.  Essentially, the claims are just performing the processing and manipulation of data for purposes of making an advertisement/marketing decision.  
In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just determining a current context of a user, determining content to present to the user, and outputting the determined content .  This sort of determining and outputting are steps that a human can perform in the mind or by pen and paper. For instance, each of the claimed steps are just either determining or outputting data somehow.  A human can determine data, such as user context information or content related to context information, and can output this data to a user. The claimed steps are essentially database-like functions, in which a human could perform by themselves in the mind or via pen and paper by utilizing, for instance, some kind of database filing system.  This includes non-computer or non-technology orientated databases.  However, even if some technology were to be used, at most, this could be implemented using any widely available generic database software (such as Access, SQL, Oracle, etc.), using nothing more than generic computers performing generic computer database functions.  For instance, any common and mainstream database using its basic functionality can perform this sort of data manipulation functions.  Essentially, the basic processing and manipulation of data, such as determining user context information and content relevant to the context information and outputting the content, are steps which may be performed by a human without the use of computer technology by using the mind or with pen and paper. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “processor” which performs the determining; a “content stream” which the determined content is “injected.” There are no other elements/limitations considered to be an additional element in independent 14.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. With respect to the claims just generically reciting “injecting” into a “content stream” this is a well-known and routine feature (see at least https://news.mistserver.org/news/54/Stream+Splicing – describing stream splicing [2017]; https://help.rockcontent.com/en/automatically-insert-ads-into-your-stream -- discuss how to insert ads into a content stream [2018]; https://tritondigitalcommunity.force.com/s/article/Metadata-and-Ad-Injection?language=en_US – discloses injecting ads into audio streams).  Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely determining data and outputting data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 15-19, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 14, and dependent claims 15-19, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 1-13 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 14-19 above. The apparatus of independent claim 1 recites “An apparatus, comprising: a processor; and a memory that stores code executable by the processor to…".  It is clear that claim 1 is just the apparatus embodiment of the method of claim 14 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 1, other than those discussed under claim 14 above.
The limitations of dependent claims 2-13 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 1, and dependent claims 2-13 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claim 20 is rejected under 35 U.S.C. 101 for substantially the same reasons as claims 14-19 above. The computer program product of independent claim 20 recites “A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to…".  It is clear that claim 20 is just the computer program product embodiment of the method of claim 14 and nothing significantly more.  The computer program product at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 20, other than those discussed under claim 14 above.
The limitations of dependent claims 26-28 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 25, and dependent claims 26-28 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.


Claim 20 is/are rejected under 35 U.S.C. 101.  Claim 20 states "A computer program product, comprising a computer readable storage medium…”.  This can be interpreted as a signal.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” should remedy this 101 issue.  For example, amending to state “A computer program product, comprising a non-transitory computer readable storage medium…” should fix this 101 issue.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 11, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shama et al. Pre-Grant Publication 2011/0202270 (hereinafter Sharma).
In reference to claims 1, 14, and 20 Sharma teaches:
[claim 1] An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: (paragraphs 0009-0016; 0046; 0056; 0057; 0063; 0093; 0098-0100; -- these paragraph generally describe the various hardware and software used to implement the system)
[claim 14] A method, comprising:
[claim 20] A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (paragraphs 0009-0016; 0046; 0056; 0057; 0063; 0093; 0098-0100; -- these paragraph generally describe the various hardware and software used to implement the system)
Sharma teaches… 
determine a current context of a user, the current context of the user comprising one or more current environmental circumstances associated with the user (paragraphs 0173 – “A variety of data mining techniques can be used to better target the advertisement to the end user. Examples are: monitoring searches performed by the user using the host device; monitoring the current location of the user using the GPS or triangulation; monitoring which broadcasts are viewed or listened to by the user; monitoring which products and/or services or songs or videos the user buys using the host device, etc. Any known data mining technique can be used”; 0178 – “the metadata transmitted with each ad also includes the location of stores which sell the product or service which is the subject of the ad”, “includes the location of stores selling the product and/or service which is the subject of the ad. If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed”; 0179 – “There is a wealth of data that is available to the client application to better target advertisements that are more likely to be of interest to the end user. For example, a user may have just done a search on his phone browser for a car. The client application then knows the end user might be in the market for a car. Likewise, the user's location can be used as one of the parameters. Location data can be obtained by the client application 192 in FIG. 4 by obtaining location data on line 125 from a GPS receiver 127 in FIG. 3 or from triangulation done by cell phone software in a known manner using signals from multiple cell towers, WiFi, Radio or TV stations”, “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store”; 0180 – “Other parameters that can be used for ad insertion, are the demographics which can be obtained when the owner registers the device such as the average income of the people in the zip code the user gives for his address. In case of cell phones, the service providers have a lot of information about the end users since the user has provided this information as a part of the service contract. This is also true of other subscription based services such as for cable TV or satellite TV as well”; 0181 – “In the case of smart phones there is a wealth of information available based on the user's internet usage that can be used to enhance advertisement targeting, i.e., insertion of targeted ads by the client application at the client device based upon information the client application has gathered about the user in any way. In the case of devices with an embedded GPS, searches could also be used to target advertisements such as inserting ads for restaurants, stores, attractions, etc. in the vicinity of the user. The use of GPS searches to target advertisements is very applicable to Personal Navigation Devices (PNDs). Also information such as viewing and listening patterns can be used to determine user's interests”); 0184-0186; and claim 13); 
determine content to present to the user that is relevant to the user's current context (paragraphs 0178—“includes the ads to be spliced out and to determine a transition point in the program stream when the ad to be spliced out is starting”, “the metadata transmitted with each ad also includes the location of stores which sell the product or service which is the subject of the ad”, “If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed. Finally, the client application 192 uses the Table of Contents data and time of day data from the clock 191 to determine when an ad to be spliced out is about to occur. The client application then searches for a transition marker or detected transition in the metadata indicating an ad to be spliced out is starting. Once the splice point is found, the client application uses metrics data previously gathered to select an ad having a subject likely to be of more interest to the user of the host device and having the same duration as the ad to be spliced out. This ad is then selected and retrieved from memory by the client application 192 and its video and/or audio and/or image data is presented to the receiver for viewing and/or playback starting at the time the ad to be spliced out is starting. The receiver thus plays the substituted ad for the ad being spliced out”; 0179 – “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store”; 0180 – “Other parameters that can be used for ad insertion, are the demographics which can be obtained when the owner registers the device such as the average income of the people in the zip code the user gives for his address”; 0181 – “In the case of smart phones there is a wealth of information available based on the user's internet usage that can be used to enhance advertisement targeting, i.e., insertion of targeted ads by the client application at the client device based upon information the client application has gathered about the user in any way. In the case of devices with an embedded GPS, searches could also be used to target advertisements such as inserting ads for restaurants, stores, attractions, etc. in the vicinity of the user. The use of GPS searches to target advertisements is very applicable to Personal Navigation Devices (PNDs). Also information such as viewing and listening patterns can be used to determine user's interest”; 0184 – “the augmented metadata can be extended to contain location information for the advertiser's physical store or promotional spot. When receiving this information, it is possible to provide a map to the store location using the mapping applications that are available on most smart phones by having the client application make a function call to the mapping application API and passing it the address from the metadata”; 0185; 0186; and claim 13); and 
dynamically inject the determined content into a current content stream that the user is consuming (paragraphs 0144 – “MOT can also used for sending alternate advertisements that can be cached by the client application in the receiver device and inserted at the client device using ad insertion processing to insert ads that are more likely to interest the user of the client device than other ads sent downstream in the metadata either in band or out of band”; 0159 – “These transition points are used by client applications in client devices in some embodiments to do ad insertion of ads that may be of more interest to the user than ads that are being broadcast and start at those marked transition points”; 0161 – “This mechanism is used at the receiver for advertisement insertion in embodiments where ad insertion is done at the receiver”; 0170 – “the main advertisement can be replaced with an advertisement that is better targeted to the end user. Such advertisement insertion is fairly common place in Video cable delivery but these are done at the head end. In this section we are talking about doing something different. In this embodiment, insertion of an ad which is better targeted to the end user is being done at the client device. One of the advantages with this innovation is that it allows terrestrial and satellite broadcasters to do localized advertisement insertion that was only available to cable operators. Also this is much more individualistic than the advertisement insertion that is done at the head end because the client application can gather data about its user such as viewing preferences, search subjects etc. and learn about the user's interests, hobbies, etc. The client application can then insert ads which are more likely to be of interest to the user in place of ads transmitted by the broadcaster which are less likely to be of interest to the user”; 0171 – “The purpose of ad insertion is to substitute the main advertisement with an advertisement that is ad of more interest to the user of the device. This can be accomplished by taking the alternate advertisement that was broadcast OOB and splicing it at the right time in the main broadcast. The duration of the main advertisement and the alternate advertisement need to be matched one to one or by combining multiple advertisements”; 0184 – “the augmented metadata can be extended to contain location information for the advertiser's physical store or promotional spot. When receiving this information, it is possible to provide a map to the store location using the mapping applications that are available on most smart phones by having the client application make a function call to the mapping application API and passing it the address from the metadata”; 0185 – “further enhancement can be achieved if the host device has GPS or the broadcast receiver added to the host device has a GPS 127 or the host device is a cell phone with a location function 189 (FIG. 4) which can determine the location of the phone by triangulation of signals or by similar processes such as "assisted GPS". A current approximate or exact location of the host device can be obtained from one of these sources can be used to locate the device on the map relative to the store. When the seller's location(s) information is used in conjunction with the device's location, specific driving directions can be provided. Location information can also be helpful when multiple stores exist and the user's current location is used to provide the user with the closest store”; and claim 13 “…select an advertisement stored in memory for a product or service which is sold at a store near the current location of said user and said host device and which has the same duration and to retrieve the selected advertisement from memory and send it to the host device for display and/or playback in place of the advertisement to be replaced that is arriving in said program stream”).
In reference to claims 2 and 15, Sharma teaches the apparatus of claim 1, and the method of claim 14.  Sharma teaches…
wherein the current context of the user comprises a current location for the user, the determined content associated with the user’s location (paragraphs 0173 – “A variety of data mining techniques can be used to better target the advertisement to the end user. Examples are: …monitoring the current location of the user using the GPS or triangulation”; 0178 – “If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed”; 0179 – “There is a wealth of data that is available to the client application to better target advertisements that are more likely to be of interest to the end user… the user's location can be used as one of the parameters. Location data can be obtained by the client application 192 in FIG. 4 by obtaining location data on line 125 from a GPS receiver 127 in FIG. 3 or from triangulation done by cell phone software in a known manner using signals from multiple cell towers, WiFi, Radio or TV stations”; and 0185 – “Location information can also be helpful when multiple stores exist and the user's current location is used to provide the user with the closest store”).
In reference to claims 3 and 16, Sharma teaches the apparatus of claim 2, and the method of claim 15.  Sharma teaches…  
wherein the determined content comprises an advertisement for a product and/or service within a proximity of the user’s current location (paragraphs 0178 – “includes the location of stores selling the product and/or service which is the subject of the ad. If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed”; 0179 – “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store”; 0185 – “A current approximate or exact location of the host device can be obtained from one of these sources can be used to locate the device on the map relative to the store. When the seller's location(s) information is used in conjunction with the device's location, specific driving directions can be provided. Location information can also be helpful when multiple stores exist and the user's current location is used to provide the user with the closest store”; and claim 13 “…select an advertisement stored in memory for a product or service which is sold at a store near the current location of said user and said host device and which has the same duration and to retrieve the selected advertisement from memory and send it to the host device for display and/or playback in place of the advertisement to be replaced that is arriving in said program stream”).
In reference to claims 4 and 17, Sharma teaches the apparatus of claim 3, and the method of claim 16.  Sharma teaches… 
dynamically determine directions from the user’s current location to a location associated with the advertisement and inject the dynamically determined directions into the advertisement (paragraphs 0178 – “the metadata transmitted with each ad also includes the location of stores which sell the product or service which is the subject of the ad”, “includes the location of stores selling the product and/or service which is the subject of the ad. If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed.”; 0179 – “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store. In some embodiments, the client application can generate the turn by turn directions by launching an internet request to Google Maps.TM. or some other similar service which can provide turn by turn driving directions given a starting address and an ending address. In such embodiments, the client application 192 launches an internet request for turn by turn directions by sending a URL for the mapping service to the API of the web browsing function 196, and passing it the host device's current location and the location of the nearest store as arguments. The web browsing function 196 then makes an API request to the mapping service to request turn by turn directions from the starting location to the ending location. The ending location is the store address retrieved from the metadata of the ad the user clicked upon or just the metadata of an ad which is broadcast at the time a user happens to be in the vicinity of a store or promotion point which is the subject of the ad. The mapping service returns the turn by turn directions as a web page. This returned turn by turn list of directions is displayed as a web page to the user of the host device or relayed through text to speech”; 0184 – “In addition to providing mechanisms to connect user to advertisers phone or web store fronts, the augmented metadata can be extended to contain location information for the advertiser's physical store or promotional spot. When receiving this information, it is possible to provide a map to the store location using the mapping applications that are available on most smart phones by having the client application make a function call to the mapping application API and passing it the address from the metadata. Most if not all the Android's based smart phones and Android operating system based devices support the Google MAP.TM. API and Map Kit.TM. API”; 0185 – “A further enhancement can be achieved if the host device has GPS or the broadcast receiver added to the host device has a GPS 127 or the host device is a cell phone with a location function 189 (FIG. 4) which can determine the location of the phone by triangulation of signals or by similar processes such as "assisted GPS". A current approximate or exact location of the host device can be obtained from one of these sources can be used to locate the device on the map relative to the store. When the seller's location(s) information is used in conjunction with the device's location, specific driving directions can be provided. Location information can also be helpful when multiple stores exist and the user's current location is used to provide the user with the closest store”; 0186; and claim 13).
In reference to claims 8 and 19, Sharma teaches the apparatus of claim 1, and the method of claim 14.  Sharma teaches… 
integrate the dynamically determined directions with a navigation program executing on a device associated with the user such that a route to the location associated with the advertisement is presented in the navigation program (paragraphs 0178 – “the metadata transmitted with each ad also includes the location of stores which sell the product or service which is the subject of the ad”, “includes the location of stores selling the product and/or service which is the subject of the ad. If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed.”; 0179 – “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store. In some embodiments, the client application can generate the turn by turn directions by launching an internet request to Google Maps.TM. or some other similar service which can provide turn by turn driving directions given a starting address and an ending address. In such embodiments, the client application 192 launches an internet request for turn by turn directions by sending a URL for the mapping service to the API of the web browsing function 196, and passing it the host device's current location and the location of the nearest store as arguments. The web browsing function 196 then makes an API request to the mapping service to request turn by turn directions from the starting location to the ending location. The ending location is the store address retrieved from the metadata of the ad the user clicked upon or just the metadata of an ad which is broadcast at the time a user happens to be in the vicinity of a store or promotion point which is the subject of the ad. The mapping service returns the turn by turn directions as a web page. This returned turn by turn list of directions is displayed as a web page to the user of the host device or relayed through text to speech”; 0184 – “In addition to providing mechanisms to connect user to advertisers phone or web store fronts, the augmented metadata can be extended to contain location information for the advertiser's physical store or promotional spot. When receiving this information, it is possible to provide a map to the store location using the mapping applications that are available on most smart phones by having the client application make a function call to the mapping application API and passing it the address from the metadata. Most if not all the Android's based smart phones and Android operating system based devices support the Google MAP.TM. API and Map Kit.TM. API”; 0185 – “A further enhancement can be achieved if the host device has GPS or the broadcast receiver added to the host device has a GPS 127 or the host device is a cell phone with a location function 189 (FIG. 4) which can determine the location of the phone by triangulation of signals or by similar processes such as "assisted GPS". A current approximate or exact location of the host device can be obtained from one of these sources can be used to locate the device on the map relative to the store. When the seller's location(s) information is used in conjunction with the device's location, specific driving directions can be provided. Location information can also be helpful when multiple stores exist and the user's current location is used to provide the user with the closest store”; 0186 – “the client application 192 has the capability to search the internet for store locations of stores that sell the product or service which is the subject of an ad. In such applications, the client application makes a function call to the API of the web browsing software 196 of the host device and requests that it contact a search engine server and passes the search term(s) as an argument(s). The returned search results are then passed back up to the client application which examines them and determines the locations of stores that sell the product or service or the nearest store that sells it in some embodiments. The client application may then launch other internet service requests to other servers on the internet to obtain turn by turn directions to the nearest store or display a map showing the nearest store or all stores and the current location of the host device”; and claims 13, 18, and 19).
In reference to claim 10, Sharma teaches the apparatus of claim 2.  Sharma teaches…
wherein the code is executable to select the advertisement from a predefined list of advertisers that are located within a proximity of the user’s location (paragraphs 0172 – “The subject data can be implemented in any way. For example, a list of all possible subjects or products or services can be generated, and each subject, product or service can be given its own unique code. The client device receives the list of subjects and codes and stores it in memory and uses the subject data in the Table of Contents broadcast in the metadata to look up the subject of each ad or broadcast segment. The client device then uses its stored information about the interests and preferences of the user of the client device to insert ads from memory of more interest and of the proper duration at the proper time. The ads stored in memory are transmitted downstream in the metadata and also have unique subject codes associated therewith, said subject codes being used by the client device along with its preference data to make judgments regarding which ads from memory to insert for ads being broadcast”; 0179 – “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store”; 0181 – “In the case of devices with an embedded GPS, searches could also be used to target advertisements such as inserting ads for restaurants, stores, attractions, etc. in the vicinity of the user.”; 0188 – “a list of all possible subjects or products or services can be generated, and each subject type, product or service can be given its own unique code. The client device receives the list of subjects and codes and stores it in memory and uses the subject data in the Table of Contents broadcast in the metadata to look up the subject of each ad or broadcast segment and turn on the receiver to receive only the ad or broadcast segment of interest. In other embodiments, the Table of Contents contains a unique advertising code for each ad, and when it will be broadcast. The client application 192 reads the advertising code for each ad and infers data about the advertisement from the ad code and uses the inferred data and time of broadcast to determine when to wake up the host device 123 and the broadcast receiver 133”).
In reference to claim 11, Sharma teaches the apparatus of claim 1. Sharma teaches…
wherein the current context of the user is determined based on one or more preferences for the user, the code being executable by the processor to select the determined content based on the one or more preferences for the user, the one or more preferences determined based on one or more of social media data, purchase history data, browsing data, interests, and previous location data (paragraphs 0170 – “Also this is much more individualistic than the advertisement insertion that is done at the head end because the client application can gather data about its user such as viewing preferences, search subjects etc. and learn about the user's interests, hobbies, etc. The client application can then insert ads which are more likely to be of interest to the user in place of ads transmitted by the broadcaster which are less likely to be of interest to the user”; 0178 – “If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed”; 0179 – “There is a wealth of data that is available to the client application to better target advertisements that are more likely to be of interest to the end user. For example, a user may have just done a search on his phone browser for a car. The client application then knows the end user might be in the market for a car. Likewise, the user's location can be used as one of the parameters”; 0180 – “Other parameters that can be used for ad insertion, are the demographics which can be obtained when the owner registers the device such as the average income of the people in the zip code the user gives for his address. In case of cell phones, the service providers have a lot of information about the end users since the user has provided this information as a part of the service contract. This is also true of other subscription based services such as for cable TV or satellite TV as well.”; 0181 – “In the case of smart phones there is a wealth of information available based on the user's internet usage that can be used to enhance advertisement targeting, i.e., insertion of targeted ads by the client application at the client device based upon information the client application has gathered about the user in any way. In the case of devices with an embedded GPS, searches could also be used to target advertisements such as inserting ads for restaurants, stores, attractions, etc. in the vicinity of the user. The use of GPS searches to target advertisements is very applicable to Personal Navigation Devices (PNDs). Also information such as viewing and listening patterns can be used to determine user's interests”; 0087-0091 – discusses the system with respect to social media).
In reference to claim 13, Sharma teaches the apparatus of claim 1.  Sharma teaches…
 wherein the current content stream comprises an audio content stream (paragraphs 0084 – “If the metadata is a spliced in audio clip and the broadcast is or has an audio component, the client application works with the application framework to interrupt the broadcast audio from time to time to play the metadata audio.”; 0088 – “the client application functions to splice out the audio and video content such as advertisement, song or program using the transition markers or a metadata transition in the broadcast and posts the audio or video clip copied by the client application into memory to these social network websites as a audio or video clip.”; 0144 – “MOT is an ideal transport mechanism for delivery of advertisements both associated with the audio content or when there is no association”; 0175 – “FIGS. 7(A) and 7(B) shows how start and end transition markers for ads can be inserted into PAD/XPAD fields of each audio packet”; 0178 – “This ad is then selected and retrieved from memory by the client application 192 and its video and/or audio and/or image data is presented to the receiver for viewing and/or playback starting at the time the ad to be spliced out is starting”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Hapgood et al Pre-Grant Publication 2021/0216959 (hereinafter Hapgood).
In reference to claims 5 and 18, Sharma teaches the apparatus of claim 4, and the method of claim 17.  
Sharma does not specifically teach dynamically determine an amount of time for the user to arrive at the location associated with the advertisement from the user’s current location and inject the determined amount of time into the content stream as part of the advertisement.
However, Sharma does teach dynamically determine directions from the user’s current location to a location associated with the advertisement and inject the dynamically determined directions into the advertisement (paragraphs 0178; 0179; 0184-0186; and claim 13 – see citations of claim 4 for relevant portions).  In addition, although Sharma does not explicitly state determining an amount of time, Sharma does disclose using mapping applications such as Google MAP.TM. API and Map Kit.TM. API which does determine the amount of time for the user to arrive (paragraph 0184).
Further, Hapgood teaches dynamically determine an amount of time for the user to arrive at the location associated with the advertisement (i.e. merchant) from the user’s current location (paragraph 0042 – “the ordering service 110 may determine the ETA 140 for use in determining when the customer 102 is expected to arrive at the store 106. That is, knowing how far (e.g., distance) the customer 102 is from the store (e.g., upon entering the geographical-based fence(s) 136) may not indicate an amount of time before the customer 102 arrives at the store 106 for instructing the store associate 112 to deliver the order 104 to the pick up locations. In some instances, determining the ETA 140 may involve taking into consideration a road network, traffic, time of day, direction of travel, and so forth. Utilizing this information, in addition to the distance of the customer 102 from the store 106 (e.g., via the geographical-based fence(s) 136 and/or GPS), may more accurately predict the time of arrival, or the ETA 140, for use in instructing the store associate 112 to prepare the order 104 and/or deliver the order 104 to the customer 102. For example, depending on the direction of travel of the customer 102 to the store 106, it may take the customer 102 a greater amount of time to reach the store 106 if traveling from the east as compared to the west. Traveling from the east, for example, may include less traffic than if the customer 102 approaches the store 106 from the west.”).
It would have been obvious to one of ordinary skill in the art the time of Applicant’s invention to have included also adding/injecting the amount of time for the user to arrive at the merchant location (based on traffic, time of day, direction of travel, etc.) so that the user not only has the directions to the merchant but also how long it will take them to get there, which not only adds convenience for the user but may also help entice them to travel there as well.
In reference to claim 6, Sharma and Hapgood teach the apparatus of claim 5.  Hapgood teaches…
wherein the amount of time is dynamically determined based on one or more of the user’s rate of travel, current traffic conditions, current road conditions, and a time of day (paragraph 0042 – “the ordering service 110 may determine the ETA 140 for use in determining when the customer 102 is expected to arrive at the store 106. That is, knowing how far (e.g., distance) the customer 102 is from the store (e.g., upon entering the geographical-based fence(s) 136) may not indicate an amount of time before the customer 102 arrives at the store 106 for instructing the store associate 112 to deliver the order 104 to the pick up locations. In some instances, determining the ETA 140 may involve taking into consideration a road network, traffic, time of day, direction of travel, and so forth. Utilizing this information, in addition to the distance of the customer 102 from the store 106 (e.g., via the geographical-based fence(s) 136 and/or GPS), may more accurately predict the time of arrival, or the ETA 140, for use in instructing the store associate 112 to prepare the order 104 and/or deliver the order 104 to the customer 102. For example, depending on the direction of travel of the customer 102 to the store 106, it may take the customer 102 a greater amount of time to reach the store 106 if traveling from the east as compared to the west. Traveling from the east, for example, may include less traffic than if the customer 102 approaches the store 106 from the west.”).
In reference to claim 7, Sharma teaches the apparatus of claim 4.  
Sharma does not specifically teach wherein the dynamically determined directions to the location associated with the advertisement are based on a direction that the user is currently travelling such that the user does not travel in an opposite direction to arrive at the location associated with the advertisement.
However, Sharma does teach dynamically determine directions from the user’s current location to a location associated with the advertisement and inject the dynamically determined directions into the advertisement (paragraphs 0178; 0179; 0184-0186; and claim 13 – see citations of claim 4 for relevant portions).
Further, Hapgood teaches wherein the determined directions to the location associated with the advertisement (i.e. merchant) are based on a direction that the user is currently travelling such that the user does not travel in an opposite direction to arrive at the location associated with the advertisement (i.e. merchant) (paragraph 0042 – “the ordering service 110 may determine the ETA 140 for use in determining when the customer 102 is expected to arrive at the store 106. That is, knowing how far (e.g., distance) the customer 102 is from the store (e.g., upon entering the geographical-based fence(s) 136) may not indicate an amount of time before the customer 102 arrives at the store 106 for instructing the store associate 112 to deliver the order 104 to the pick up locations. In some instances, determining the ETA 140 may involve taking into consideration a road network, traffic, time of day, direction of travel, and so forth. Utilizing this information, in addition to the distance of the customer 102 from the store 106 (e.g., via the geographical-based fence(s) 136 and/or GPS), may more accurately predict the time of arrival, or the ETA 140, for use in instructing the store associate 112 to prepare the order 104 and/or deliver the order 104 to the customer 102. For example, depending on the direction of travel of the customer 102 to the store 106, it may take the customer 102 a greater amount of time to reach the store 106 if traveling from the east as compared to the west. Traveling from the east, for example, may include less traffic than if the customer 102 approaches the store 106 from the west.”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included directions to the merchant based on the direction of travel the user is currently traveling so that the time to arrival also includes information based on the direction of travel, such as increased traffic from traveling East compared to West, as Hapgood discloses, so that the time to arrive is more accurate for the user, also it may help the user to determine if backtracking and/or going another route may be more efficient.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Isaacson et al. Pre-Grant Publication 2020/0074447 (hereinafter Isaacson).
In reference to claim 9, Sharma teaches the apparatus of claim 2.
Sharma does not specifically teach wherein the code is executable by the processor to generate a customized offer for the user based on the user’s context and dynamically inject the customized offer into the advertisement and/or provide the customized offer to the user on the user’s device.
However, Sharma does teach selecting an advertisement based on the user’s current context and injecting the offer into the advertisement and/or provide the offer to the user one the user’s device  (paragraphs 0173 – “A variety of data mining techniques can be used to better target the advertisement to the end user. Examples are: monitoring searches performed by the user using the host device; monitoring the current location of the user using the GPS or triangulation; monitoring which broadcasts are viewed or listened to by the user; monitoring which products and/or services or songs or videos the user buys using the host device, etc. Any known data mining technique can be used”; 0178 – “the metadata transmitted with each ad also includes the location of stores which sell the product or service which is the subject of the ad”, “includes the location of stores selling the product and/or service which is the subject of the ad. If ad insertion at the host device is to be based upon either user preferences or user and host device current location, the client application 192 performs data mining processes before the substitution is to occur or accesses its store of metric data gleaned from data mining processes previously performed”; 0179 – “There is a wealth of data that is available to the client application to better target advertisements that are more likely to be of interest to the end user. For example, a user may have just done a search on his phone browser for a car. The client application then knows the end user might be in the market for a car. Likewise, the user's location can be used as one of the parameters. Location data can be obtained by the client application 192 in FIG. 4 by obtaining location data on line 125 from a GPS receiver 127 in FIG. 3 or from triangulation done by cell phone software in a known manner using signals from multiple cell towers, WiFi, Radio or TV stations”, “The client application 192 has the capability in some embodiments using ad insertion based upon geographic location of the host device and geographic location of the nearest store which is selling the product or service of an advertisement that was clicked upon to generate a turn by turn list of directions for the user of the host device to guide him from the current location to the location of the nearest store, or, in some embodiments, to display a map showing the user's location and the location of the nearest store”; 0180 – “Other parameters that can be used for ad insertion, are the demographics which can be obtained when the owner registers the device such as the average income of the people in the zip code the user gives for his address. In case of cell phones, the service providers have a lot of information about the end users since the user has provided this information as a part of the service contract. This is also true of other subscription based services such as for cable TV or satellite TV as well”; 0181 – “In the case of smart phones there is a wealth of information available based on the user's internet usage that can be used to enhance advertisement targeting, i.e., insertion of targeted ads by the client application at the client device based upon information the client application has gathered about the user in any way. In the case of devices with an embedded GPS, searches could also be used to target advertisements such as inserting ads for restaurants, stores, attractions, etc. in the vicinity of the user. The use of GPS searches to target advertisements is very applicable to Personal Navigation Devices (PNDs). Also information such as viewing and listening patterns can be used to determine user's interests”); 0184-0186; and claim 13).
Further, Isaacson teaches generate a customized offer for the user based on the user’s context and provide the customized offer to the user on the user’s device (paragraph 0142 – “For example, the system can perform an analysis of the recipient's general purchasing history, gift card based purchasing history, available balance on the gift card, interactions with the giver, an online shopping history, a location history, and other personal factors to generate a recipient advertising profile. Based on the recipient advertising profile, advertisers can target individual recipients and classes of recipients with custom tailored advertisements. The recipient advertising profile for gift card spending habits can be different than the recipient advertising profile for general spending habits. Thus, an advertiser can target the recipient based on the recipient's gift card spending history in order to extend a more attractive offer, promotion, or advertisement to the recipient”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included generating and providing a customized offer to the user based on the user’s context so that the user could be presented with a custom tailored advertisement which would be more personal and more likely to be used by the user.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Alpert et al. Pre-Grant Publication 2016/0299661.
In reference to claim 12, Sharma teaches the apparatus of claim 1.  
Sharma does not specifically teach wherein the current context of the user is determined based on a time period and the code is executable by the processor to select the determined content based on one or more of a current time of day, a season, a holiday, and an event.
However, Sharma does teach determining when to deliver the advertisement based on time of day (paragraph 0178 – “the client application 192 uses the Table of Contents data and time of day data from the clock 191 to determine when an ad to be spliced out is about to occur.”).
Further, Alpert teaches wherein the current context of the user is determined based on a time period and the code is executable by the processor to select the determined content based on one or more of a current time of day, a season, a holiday, and an event (paragraphs 0067 – “At 506B the system gathers information pertaining to the user's area of interest. At 508B the system dynamically creates a customized user experience with relevant information (e.g., relevant ads, layout changes, goods/merchandise, etc.) In one embodiment, as shown at 507B, the system can determine the user's current location, time, date, month, season, festival, holiday, etc., and use this information to determine useful and relevant content for the user at 508B. For example, the user can be browsing a department store, and based on the user's action, the system, in one embodiment, determines “shoes” as an area of interest based on the user's actions. The system can then search its repository, and prompt the user to go to the next shoe store. However, if it is summer, then the system will only display stores that carry summer shoes (sandals, flip-flops, etc.) based on their inventory. Similarly, advertisements displayed related to summer shoes can be customized and presented to the user”.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included selecting an advertisement/content based on the particular time period of the user (such as current time of day, season, holiday, or event), because this would enable the user to be targeted with advertisements/content that take the holidays and/or special occurrences at the time into account.  For example, delivering Christmas themed advertisements during the Christmas season, or summer wear items during the summer season.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moloney		2010/0122305
Edwards et al.		10,769,712
Klein et al.		2021/0042077

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682